Title: To Thomas Jefferson from Louis Napoléon Bonaparte, 20 September 1806
From: Bonaparte, Louis Napoléon
To: Jefferson, Thomas


                        Louis Napoléon, par la Grace de Dieu et par les Constitutions, Roi de Hollande et Connétable de France, à
                            Notre très Cher et Grand Ami le Président des Etats-Unis de l’Amérique Septentrionale. Notre très Cher et Grand Ami, la
                            Divine Providence et les voeux réunis de la Nation Batave et de l’Auguste Empereur Notre frère, Nous ayant appellé au
                            trone de Hollande, Nous croyons devoir à l’amitié, qui a constamment subsisté entre cette Puissance et les Etats-Unis de
                            Vous notifier Notre avènement. Nous Vous donnons avec empressement l’assurance, que Nous cultiverons avec soin toutes les
                            anciennes rélations des deux Etats, que Nous n’aurons rien de plus à coeur que d’entretenir avec vous d’étroits liens
                            d’intimité et de confiance. La sincèrité de nos sentimens Nous persuade, que Vous serez animés envers Nous de dispositions
                            également amicales: Nous attacherons toujours le plus grand prix à en recevoir Les témoignages. Sur ce Nous prions Dieu,
                            Très Cher & Grand Ami, qu’il Vous ait en sa sainte et digne Garde. Donné à Notre Palais Royal du Bois le Vingt Septembre
                            Mil Huit Cent Six et de Notre Règne Le premier. Votre bon Ami
                        
                            (signé:) Louis
                            
                        
                        
                            Par le Roi
                            Le Ministre des Affaires Etrangères
                        
                        
                            (signe) M: Vander Goes.
                            
                        
                        
                            Certifié Conforme
                        
                        
                            M Vandergoes
                            
                        
                    